DORAN, J.
This is an appeal from the judgment and order denying a motion for a new trial.
Relating to the within appeal, the defendant and appellant signed the following stipulation: “It is hereby stipulated by and between the appellant, Robert Henderson v. respondent, by Edmund G. Brown, Attorney General, that the briefs filed in the case of the People of the State of California v. Tom Henderson, 2d Crim. No. 4972, ante, p. 50 [260 P.2d 639], may apply to this case also by reference, and that the arguments made on behalf of counsel for the appellant in said case are incorporated by the appellant herein, and that appellant herein waives any oral argument or right to file briefs.
“Dated this 21st day of May, 1953.
(signed) Robert Henderson_ "
Robert Henderson In Pro Per.
(signed) Edmund G. Brown
Attorney-General
by Alan R. Woodard ”
*905It was requested that said stipulation be accepted and filed by the appellate court. The request was granted and it was so ordered.
The opinion filed this day in the case of People v. Tom Henderson covers the same trial wherein appellant Robert Henderson was one of the defendants and whereas the evidence in said case applies to defendant herein it is adopted by the court as the opinion in the within action.
Upon the authority of and for the reasons stated in the ease of People v. Tom Henderson, supra, the judgment and order from which this appeal is taken are and each is affirmed.
White, P. J., and Scott (Robert H.), J. pro tern., concurred.
A petition for a rehearing was denied September 14, 1953, and appellant’s petition for a hearing by the Supreme Court was denied October 1, 1953.